 

 

AG @45B(Rev..02/08/201 9). Judgment in a.Criminal Petty Case (Modified)

 

 

 

 

 

 

 

+. UNITED STATES DISTRICT COURT] jug.9 201
‘SOUTHERN DISTRICT OF CALIFORNIA
s oe CLERK US DISTRCT COURT
United States of America JUDGMENT ESOM'ERIMINAE’ CASE} OANIA
Vv. . (For Offenses CommittelOn.os.A.fter-Nawember-1,-1987}-omaucnaomd
Cristian Andres Lara-Arenas Case Number: 3:19-mj-23395 |
| Gregory D Obenauer

 

Defendant's Attorney

REGISTRATION NO. 55768380

THE DEFENDANT:
pleaded guilty to count(s)_1 of Complaint

 

CL] was found guilty to count(s)
after a plea of not guilty. ,
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

: Title & Section Nature of Offense oS Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
(] The defendant has been found not guilty on count(s)
[J] Count(s) ___ dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:.

é * TIME SERVED C days

 

Assessment: $10 WAIVED Fine: WAIVED

&] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[1 Court recommends defendant be deported/removed with relative, ___ charged in case

 

 

TT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the ¢ court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, August 22, 2019

Date of Imposition of Sentence

Received <2 CEQ

pos HONORABLE ROBERT A. MCQUAID
UNITED STATES MAGISTRATE JUDGE

 

 

LS

 

Clerk’s Office Copy | | ~ 3:19-mj-23395

 
